DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
            Authorization for this examiner’s amendment was given in a telephone interview with Attorney John Peck on 09/08/2022.
             The application has been amended as follows: 
            Claim 12 is cancelled.

3.         (Currently Amended).
           Claim 1,  A printed circuit board comprising: a core material substrate; an electronic component having at least one contact element, wherein the electronic component is embedded within the core material substrate such that the at least one contact element is exposed on a contact surface of the core material substrate and configured to be substantially planar with respect to the contact surface of the core material substrate; a first dielectric layer disposed on the contact side of the core material substrate, wherein the first dielectric layer is structured such that it has a first exposure in the area of the at least one contact element, wherein the first expo- sure has a first width forming a first stepped transition between an outer surface of the first dielectric layer and the at least one contact element; and a second dielectric layer, wherein the second dielectric layer is structured such that it has a second exposure in the area of the at least one contact element, and wherein the second exposure has a second width that is wider than the first width such that second exposure forms a second stepped transition between the first and second dielectric layers and the at least one contact element, a plurality of conductor tracks disposed on the same layer level with the plurality of second exposures in the area of the at least one contact element.

Allowable Subject Matter
4.        Claims 1-11 and 13-19 are allowed over the prior art of record.

Reasons for Allowance
5.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “A printed circuit board comprising: a core material substrate; an electronic component having at least one contact element, wherein the electronic component is embedded within the core material substrate such that the at least one contact element is exposed on a contact surface of the core material substrate and configured to be substantially planar with respect to the contact surface of the core material substrate; a first dielectric layer disposed on the contact side of the core material substrate, wherein the first dielectric layer is structured such that it has a first exposure in the area of the at least one contact element, wherein the first expo- sure has a first width forming a first stepped transition between an outer surface of the first dielectric layer and the at least one contact element; and a second dielectric layer, wherein the second dielectric layer is structured such that it has a second exposure in the area of the at least one contact element, and wherein the second exposure has a second width that is wider than the first width such that second exposure forms a second stepped transition between the first and second dielectric layers and the at least one contact element, a plurality of conductor tracks disposed on the same layer level with the plurality of second exposures in the area of the at least one contact element.” as recited claim 1.
            Claims 2-11 and 13-19 are also allowed as being directly or indirectly dependent of the allowed base claim 1.

Relevant Art
A) Sohn et al.  (US 2009/0277673 A1) teaches “Provided is a PCB having electronic components embedded therein, the PCB including a core layer having electronic components embedded therein and a resin layer formed thereon and thereunder; internal layer circuits formed on the resin layer and being electrically connected to the electronic components; an insulating layer formed on the internal layer circuits; and external layer circuits formed on the insulating layer and being electrically connected to the internal layer circuits”.

 	B) Park et al. (US 20090301766 A1) teaches “Disclosed herein is a printed circuit board including an electronic component embedded therein, as the electronic component is supported on the metal layer of core substrate, thus supporting and radiation performances are improved, production costs are reduced, and the manufacturing process is simplified. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848